department of the treasury ouidesesc government enttties wey uniform issue list legend taxpayer a financial_institution b irac financial_institution d account e amount dear this is in response to your ruling_request dated correspondence received september and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code a8 supplemented by the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he withdrew funds from ira c totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was because he was unfamiliar with the ira rules taxpayer a represents that he was the owner of ira c an individual_retirement_arrangement ira’ established and maintained at financial_institution b under the rules of sec_408 of the code taxpayer a represents that on november he closed ira c and recsived a distribution totaling amount from ira c on november taxpayer a deposited the funds into account e a non-ira account with financial_institution d taxpayer a discovered his error when he received a form_1099 in january after the expiration of the 60-day rollover period taxpayer a indicated that he was unfamiliar with the ira rules and was attempting to consolidate his accounts with financial_institution d based an the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in saction d of the code with respect to the distribution of amount sec_408 of the code provides that except 2s otherwise provided in sec_408 any amount_paid or distributed out of an ira shat be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not tater than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the dale on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the code provides that sec_408 does not apply to any amount described in sec_408a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a jj from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that taxpayer a withdrew amount from ira c with the intent to consolidate his accounts with financial_institution d but did not understand the ira rollover rules the service has the authority to waive the 60-day rollover requirement for a distribution from an jra where the individual failed to complete a rollover to another ira within the 60-day rotlover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability in this instance taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely rollover amount the information presented indicates that the ability to redeposit amount into an ira within the 60-day rollover period was at all times within the reasonable control of taxpayer a under the circumstances presented in this case the service hereby declines to waive the day rollover requirement with respect to the distribution of amount from ira c and thus amount will not be considered a valid rollover_contribution within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it section k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
